DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 9, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-228904.
Referring to Claim 1: JP 2010-228904 discloses an energy guide chain to accommodate and guide at least one of at least one energy transmission line or at least one information transmission line, comprising:
parallel first plate rows (inner plates 11) each comprising opposite first plates (see annotated Fig. 3 below) (Fig. 2), 

wherein first transverse limbs (21) connect at least some of the opposite first plates of the first plate rows to each other (Fig. 5), 
wherein arranged outside, parallel and adjacent at least one of the first plate rows is a second plate row (outer plates 11) comprising hingedly interconnected (via connecting plates 12) second plates (see annotated Fig. 3 below) which are opposite the first plates of the adjacent first plate row (Fig. 3),
wherein second transverse limbs (13a, 13b) connect at least some of the second plates to the opposite first plates (Fig. 3), and 
wherein arranged between at least some of the opposite first and second plates (11) are rollers (23) which project beyond the first and second plates (11) at at least one side of the energy guide chain, that faces perpendicularly to the first and second transverse limbs (Fig. 1).

    PNG
    media_image1.png
    236
    341
    media_image1.png
    Greyscale


Referring to Claim 2: JP 2010-228904 discloses an energy guide chain wherein directly adjacent plates (11) of each of the first and second plate rows are pivotable relative to 

Referring to Claim 3: JP 2010-228904 discloses an energy guide chain wherein the first and second plates (11) are of a same height (see annotated Fig. 3 above).

Referring to Claim 5: JP 2010-228904 discloses an energy guide chain wherein the first and/or second plates (11) connected to the second transverse limbs (13a, 13b) have fixing portions (11a) which cooperate with fixing portions arranged at the second transverse limbs for releasable connection to the second transverse limbs (Fig. 3) (see attached EPO machine translation, Para. [0017]).

Referring to Claim 6: JP 2010-228904 discloses an energy guide chain, wherein the first plates (11) connected by the first transverse limbs (21) have fixing portions which cooperate with fixing portions (21a) arranged at the first transverse limbs for releasable connection to the first transverse limbs (Fig. 3) (see attached EPO machine translation, Para. [0019]).

Referring to Claim 8: JP 2010-228904 discloses an energy guide chain, wherein the first and second plates (11) having one of the rollers (23) arranged therebetween are connected together by a second transverse limb (13b) at the side opposite to the side at which the roller (23) projects outwardly (Fig. 1) (one of the three pins 13b is located opposite roller 23).

Referring to Claim 9: JP 2010-228904 discloses an energy guide chain, wherein the roller (23) is mounted in a holding means (22, 25) which is supported inwardly on the transverse limb (21) and which is fixed at the opposite first and second plates (11) (Fig. 2).

Referring to Claim 14: JP 2010-228904 discloses a roller module for lateral fixing to an energy guide chain having parallel plate rows comprising opposite first plates (inner plates 11), wherein at least some of the opposite plates are connected together by way of transverse limbs (21), wherein the roller module has a second plate (outer plate 11) which is suitable for the energy guide chain and a roller (23) mounted in a holding means (22, 25) (Fig. 2), wherein the holding means (22, 25) is connected to the second plate (outer plate 11) and has a fixing means (21a) for releasable fixing to a first plate (inner plate 11) of the first plates of the energy guide chain, that is in opposite relationship to the second plate, and the roller (23) projects beyond the second plate in a direction facing parallel to the second plate (Fig. 6).

Referring to Claim 16: JP 2010-228904 discloses a roller module, wherein the roller module has a transverse limb (21) which extends transversely relative to the second plate (outer plate 11) and which in a first end region is connected to the second plate and in a second end region has a fixing portion (10) for releasable fixing to a first plate (inner plate 11) of the first plates of the energy guide chain (Fig. 5).

Referring to Claim 17: JP 2010-228904 discloses a roller module, wherein the first end region the transverse limb (21) has a fixing portion (21a) releasably connected to a fixing portion (11c) at the second plate (outer plate 11) (Fig. 3).

Referring to Claim 18: JP 2010-228904 discloses a roller module wherein, the roller (23) is mounted in the holding means (22, 25) which is supported inwardly on the transverse limb (21) and which is connected to the second plate (outer plate 11) and has fixing means (21a) for connection to an oppositely disposed first plate (inner plate 11) of an energy guide chain (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-228904 in view of GB 2514755.
Referring to Claim 4: JP 2010-228904 does not teach that the diameter of the rollers (23) is greater than or equal to the height of the first and/or second plates and less than or equal to double the height of the first and/or second plates (11). However, GB 2514755 teaches a chain having rollers (3) greater than or equal to the height of the first and/or second plates (4, 5) and less than or equal to double the height of the first and/or second plates (Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for JP 2010-228904 to enlarge the diameter of the rollers to greater than or equal to the height of the plates and less than double that height, as taught by GB 2514755, in order to increase the distance from the chain to the roller surface and help avoid interference with chain movement. Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).

Referring to Claim 24: JP 2010-228904 does not teach that the diameter of the roller (23) is greater than or equal to the height and less than or equal to double the height of the holding means (22, 25) (Fig. 6). However, GB 2514755 teaches a chain having rollers (3) greater than or equal to the height of the first and/or second plates (4, 5) and less than or equal to double the height of the first and/or second plates (Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for JP 2010-228904 to enlarge the diameter of the rollers to greater In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
Claims 7, 10-13, 15, and 19-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, JP 2010-228904 does not teach the yoke holding means with two limbs, as recited in claim 7. The Examiner finds no obvious reason to modify JP 2010-228904 with such a yoke holding means.
	Regarding claim 10 and depending claims 11-13, JP 2010-228904 does not teach the yoke holding means with two limbs, as recited in claim 10. The Examiner finds no obvious reason to modify JP 2010-228904 with such a yoke holding means.
	Regarding claim 15 and depending claims 22 and 23, JP 2010-228904 does not teach the yoke holding means with two limbs, as recited in claim 15. The Examiner finds no obvious reason to modify JP 2010-228904 with such a yoke holding means.
	Regarding claim 19 and depending claims 20 and 21, JP 2010-228904 does not teach the yoke holding means with two limbs, as recited in claim 19. The Examiner finds no obvious reason to modify JP 2010-228904 with such a yoke holding means.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harada (US 8,459,000 B2) teaches an energy guide chain with similar structure to the instant application having lateral areas for cables (see Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617